                   UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF KENTUCKY
                           AT PIKEVILLE

                                     )
PAINTSVILLE HOSPITAL COMPANY,        )
LLC; JENNIE STUART MEDICAL           )
CENTER, INC.; HARDIN MEMORIAL        )
HOSPITAL; T.J. SAMSON COMMUNITY      )
HOSPITAL; SAINT JOSEPH HEALTH        )   Civil Action No.
SYSTEM, INC.; FLAGET HEALTHCARE,     )
INC.; HOSPITAL OF LOUISA, INC.;      )
JACKSON HOSPITAL CORPORATION,        )
                                     )
             Plaintiffs,             )
                                     )
       v.                            )
                                     )
AMNEAL PHARMACEUTICALS, LLC;         )
AMNEAL PHARMACEUTICALS, INC.;        )
AMNEAL PHARMACEUTICALS OF NEW )
YORK LLC; IMPAX LABORATORIES,        )
LLC; TEVA PHARMACEUTICAL             )
INDUSTRIES, LTD.; TEVA               )
PHARMACEUTICALS USA, INC.;           )
CEPHALON, INC.; WATSON               )
LABORATORIES, INC.; WARNER           )
CHILCOTT COMPANY, LLC; ACTAVIS       )
PHARMA, INC. F/K/A WATSON PHARMA )
INC.; ACTAVIS SOUTH ATLANTIC LLC;    )
ACTAVIS ELIZABETH LLC; ACTAVIS       )
MID ATLANTIC LLC; ACTAVIS TOTOWA )
LLC; ACTAVIS LLC; ACTAVIS KADIAN     )
LLC; ACTAVIS LABORATORIES UT,        )
INC.; ACTAVIS LABORATORIES FL, INC.; )
JOHNSON & JOHNSON; JANSSEN           )
PHARMACEUTICALS, INC.; ORTHO-        )
MCNEIL-JANSSEN PHARMACEUTICALS, )
INC. N/K/A JANSSEN                   )
PHARMACEUTICALS, INC.; JANSSEN       )
PHARMACEUTICA, INC. N/K/A JANSSEN )
PHARMACEUTICALS, INC.; NORAMCO,      )
INC.; TASMANIAN ALKALOIDS PTY.       )
LTD.; ABBVIE,                        )
INC.; ABBOTT LABORATORIES; ABBOTT )
LABORATORIES, INC.; ASSERTIO         )
THERAPEUTICS, INC.; ENDO HEALTH      )
  SOLUTIONS, INC.; ENDO                               )
  PHARMACEUTICALS, INC.; PAR                          )
  PHARMACEUTICAL, INC.; PAR                           )
  PHARMACEUTICALS COMPANIES, INC.;                    )
  MALLINCKRODT, LLC;                                  )
  MALLINCKRODT PLC; SPECGX LLC;                       )
  ALLERGAN PLC; ALLERGAN                              )
  FINANCE, LLC; ALLERGAN SALES, LLC;                  )
  ALLERGAN USA, INC.; ANDA, INC.; H.D.                )
  SMITH, LLC F/K/A H.D. SMITH                         )
  WHOLESALE DRUG CO.; SMITH DRUG                      )
  COMPANY; HENRY SCHEIN, INC.; KVK-                   )
  TECH, INC.; PRACTICE FUSION, INC.;                  )
  ALLSCRIPTS HEALTHCARE SOLUTIONS,                    )
  INC.; AMERISOURCEBERGEN DRUG                        )
  CORPORATION; CARDINAL HEALTH,                       )
  INC.; THE KROGER CO.; KROGER                        )
  LIMITED PARTNERSHIP I; KROGER                       )
  LIMITED PARTNERSHIP II; CVS HEALTH                  )
  CORPORATION; CVS PHARMACY, INC.;                    )
  KENTUCKY CVS PHARMACY, L.L.C.;                      )
  RITE AID OF KENTUCKY, INC.;                         )
  WALGREENS BOOTS ALLIANCE, INC.;                     )
  WALGREEN CO.; WALGREEN EASTERN                      )
  CO., INC.; WAL-MART INC.; WALMART                   )
  STORES EAST, LP.,                                   )
                                                      )
                 Defendants.                          )
                                                      )


                                   NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1331, 1441, 1446, and 1367,

Defendants Walmart Inc. 1 and Wal-Mart Stores East, LP, (“Walmart”) hereby remove the above-

captioned action from the Johnson County Circuit Court, Kentucky, case number 20-CI-00151, to

the United States District Court for the Eastern District of Kentucky.

       As grounds for removal, Walmart states:


       1
       Plaintiffs named Wal-Mart Inc. as a defendant to this action; as of February 1, 2018,
Wal-Mart Stores Inc. became known as Walmart Inc.

                                                -2-
       1.       Walmart accepted service of the Complaint on or about July 10, 2020.

       2.       In accordance with 28 U.S.C. § 1446(b), this notice of removal is timely filed

because it is within 30 days of Walmart accepting service of the Complaint. See Murphy Bros.,

Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 354-56 (1999) (30-day removal period begins

to run upon service of summons and complaint).

       3.       Plaintiffs’ claims arise under federal law and effectively allege that Walmart and

certain other Defendants violated and are liable under a federal statute, the Controlled Substances

Act, 21 U.S.C. §§ 801, et seq., (the “CSA”) and its implementing regulations. See Compl., ¶¶ 74,

84, 233, 396.

       4.       This Court has original jurisdiction over the subject action pursuant to 28 U.S.C.

§ 1331 since it presents a federal question. As alleged, this suit falls within the CSA, which

supplies this federal question.

       5.       Venue is proper. Pursuant to 28 U.S.C. § 1441 et seq., this case may be removed

from the Circuit Court of Johnson County, Kentucky, to the United States District Court for the

Eastern District of Kentucky, as the action is pending within the district.

                              NATURE OF REMOVED ACTION

       6.       On June 8, 2020, Plaintiffs in the above-captioned matter filed Paintsville Hospital

Company, LLC, et al. v. Amneal Pharmaceuticals, LLC, et al. in the Circuit Court of Johnson

County, Kentucky, case number 20-CI-00151, alleging claims relating to prescription opioid

medications.

       7.       On or about July 10, 2020, Walmart accepted service of the Complaint, attached as

Exhibit A.

       8.       Walmart has not responded to the Complaint in state court.

       9.       The Complaint asserts claims against three groups of Defendants. The first group

                                                 -3-
of Defendants, “Marketing Defendants,” consists of Amneal Pharmaceuticals, LLC; Amneal

Pharmaceuticals, Inc.; Amneal Pharmaceuticals of New York LLC; Impax Laboratories, LLC;

Teva Pharmaceutical Industries Ltd. (incorrectly named in the Complaint as “Teva Pharmaceutical

Industries, Ltd.”); Teva Pharmaceuticals USA, Inc.; Cephalon, Inc.; Watson Laboratories, Inc.;

Warner Chilcott Company, LLC; Actavis Pharma, Inc. f/k/a Watson Pharma Inc.; Actavis South

Atlantic LLC; Actavis Elizabeth LLC; Actavis Mid Atlantic LLC; Actavis Totowa LLC; Actavis

LLC; Actavis Kadian LLC; Actavis Laboratories UT, Inc.; Actavis Laboratories FL, Inc.; Johnson

& Johnson; Janssen Pharmaceuticals, Inc.; Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a

Janssen Pharmaceuticals, Inc.; Janssen Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc.;

Noramco, Inc.; Tasmanian Alkaloids Pty. Ltd.; AbbVie, Inc.; Abbott Laboratories; Abbott

Laboratories Inc.; Assertio Therapeutics, Inc.; Endo Health Solutions, Inc.; Endo Pharmaceuticals,

Inc.; Par Pharmaceutical, Inc.; Par Pharmaceuticals Companies, Inc.; Mallinckrodt LLC;

Mallinckrodt plc; 2 SpecGx LLC; Allergan Limited f/k/a Allergan plc; Allergan Finance, LLC;

Allergan Sales, LLC, Allergan USA, Inc.; KVK-Tech, Inc.; Practice Fusion, Inc.; and Allscripts

Healthcare Solutions, Inc. Compl. ¶¶ 135-232.

       10.     The second group of Defendants, “Distributor Defendants,” consists of

AmerisourceBergen Drug Corporation; Anda, Inc.; Cardinal Health, Inc.; H.D. Smith, LLC f/k/a

H.D. Smith Wholesale Drug Co.; Henry Schein, Inc.; and Smith Drug Company. Id. ¶¶ 233-51.

       11.     The third group of Defendants, “National Retail Pharmacies,” consists of CVS

Health Corporation; CVS Pharmacy, Inc.; Kentucky CVS Pharmacy, L.L.C.; The Kroger Co.;




       2
         Mallinckrodt plc is a foreign company, and it continues to reserve all rights and
defenses, including, but not limited to, those related to personal jurisdiction and service of
process.

                                                 -4-
Kroger Limited Partnership I; Kroger Limited Partnership II; Rite Aid of Kentucky, Inc.; 3

Walgreens Boots Alliance, Inc.; Walgreen Co.; Walgreen Eastern Co., Inc.; Walmart Inc.; and

Wal-Mart Stores East, LP. Id. ¶¶ 252-98.

       12.     The “Distributor Defendants” and the “National Retail Pharmacies” are collectively

referred to in the Complaint as the “Supply Chain Defendants.” Id. ¶ 300.

       13.     The Complaint asserts seven causes of action against Walmart and the other Supply

Chain Defendants: (1) violation of Kentucky’s Consumer Protection Act; (2) Negligence; (3)

Nuisance; (4) Unjust Enrichment; (5) Fraud and Deceit; (6) Civil Conspiracy; and (7) Fraudulent

Concealment. Id. ¶¶ 767-907.

       14.     The thrust of Plaintiffs’ allegations against Walmart and the other Supply Chain

Defendants is that they breached their duties to “monitor, detect, investigate, report, and refuse to

fill suspicious orders of opiates,” failed to “maintain effective controls against the diversion of

opioids into other than legitimate medical channels” and to “investigate, report, and take steps to

halt orders that they knew or should have known were suspicious.” Id. ¶¶ 74, 84, 796.

       15.     This alleged conduct purportedly caused damage to Plaintiffs in the form of

“increased financial burdens” as a result of unreimbursed costs for “providing healthcare and

medical care . . . prescription drugs used to treat addiction . . . mental-health services, treatment,

counseling, rehabilitation services, and social services . . . [and] treatment of infants born with

opioid-related medical conditions, or born dependent on opioids.” Id. ¶ 698.

       16.     Plaintiffs’ claims allege a federal question because they are premised on the breach

of duties whose only possible source is the CSA. Plaintiffs identify no state law—common law or



       3
        Plaintiffs name Rite Aid of Kentucky, Inc. in the caption and opening paragraph, but
Rite-Aid of Maryland, Inc. in ¶ 275.

                                                 -5-
statute—that gives rise to these purported duties regarding the distribution of opioids that Walmart

and the other Supply Chain Defendants allegedly breached. The Kentucky provisions Plaintiffs

cite do not establish any of the alleged duties relating to diversion of controlled substances and

reporting and shipping of “suspicious” opioid medication orders. In fact, the Complaint identifies

no state statute or regulation that imposes an independent duty to monitor, investigate, and report

suspicious orders of controlled substances or to prevent diversion.

       17.     On December 5, 2017, the Judicial Panel on Multidistrict Litigation (“JPML”)

formed a multidistrict litigation (“MDL”) and transferred opioid-related actions to the Honorable

Dan A. Polster in the Northern District of Ohio, pursuant to 28 U.S.C. § 1407. See In re Nat’l

Prescription Opiate Litig., 290 F. Supp. 3d 1375 (J.P.M.L. 2017) (forming a multidistrict litigation

and transferring opioid-related actions to the Honorable Dan A. Polster).

       18.     Further underscoring the federal source of the duties Plaintiffs allege are the more

than 2,700 opioid-related actions currently pending in the MDL, including at least two actions

originally filed in Kentucky state court, removed to the Eastern District of Kentucky and

transferred to the Opiate MDL, 4 and numerous other actions originally filed in federal court in

both the Eastern District and the Western District of Kentucky and transferred to the Opiate MDL. 5


       4
         See City of Henderson, Kentucky v. Purdue Pharma L.P., et al., No. 3:19-cv-00067
(E.D. Ky.) (originally filed in state court, removed to federal court, stayed on Jan. 27, 2020, and
transferred to the MDL on Feb. 5, 2020) (stay order attached as Exhibit D and transfer order
attached as Exhibit E); Hardin County Fiscal Court, et al. v. Purdue Pharma L.P., et al., No.
3:19-cv-00068 (E.D. Ky.) (same) (stay order attached as Exhibit D and transfer order attached as
Exhibit E); see also Bowling Green-Warren County Community Hospital Corporation, et al. v.
Purdue Pharma L.P., et al., No. 1:19-cv-00148 (W.D. Ky.) (originally filed in state court,
removed to federal court, and transferred to the MDL on Feb. 7, 2020) (transfer order attached as
Exhibit E).
       5
          See, e.g., City of Whitesburg v. Purdue Pharma L.P., et al., No. 7:19-cv-00026 (E.D.
Ky.) (transferred Mar. 28, 2019); City of Manchester v. Purdue Pharma L.P., et al., No. 6:19-cv-
00062 (E.D. Ky.) (transferred Mar. 14, 2019); City of Pippa Passes v. Purdue Pharma L.P., et
al., No. 7:19-cv-00023 (E.D. Ky.) (transferred Mar. 14 2019); City of Benham v. Purdue Pharma

                                                -6-
       19.     Plaintiffs’ allegations are nearly identical to the obligations certain Defendants in

the MDL are purportedly bound to by virtue of the CSA and its regulations. See, e.g., 21 U.S.C.

§ 823(b), (e) (identifying the question whether a distributor has maintained “effective control[]



L.P., et al., No. 6:19-cv-00048 (E.D. Ky.) (transferred Mar. 1, 2019); City of Harlan v. Purdue
Pharma L.P., et al., No. 6:19-cv-00049 (E.D. Ky.) (transferred Mar. 1, 2019); City of London v.
Purdue Pharma L.P., et al., No. 6:19-cv-00050 (E.D. Ky.) (transferred Mar. 1, 2019); City of
Lynch v.. Purdue Pharma L.P., et al., No. 6:19-cv-00043 (E.D. Ky.) (transferred Mar. 1, 2019);
City of Loyall v.. Purdue Pharma L.P., et al., No. 6:19-cv-00046 (E.D. Ky.) (transferred Mar. 1,
2019); City of Buckhorn v. Purdue Pharma L.P., et al., No. 6:19-cv-00045 (E.D. Ky.)
(transferred Mar. 1, 2019); City of Hyden v. Purdue Pharma L.P., et al., No. 6:19-cv-00042
(E.D. Ky.) (transferred Mar. 1, 2019); City of Morehead v. Purdue Pharma L.P., et al., No. 0:19-
cv-00020 (E.D. Ky.) (transferred Feb. 14, 2019); Saint Elizabeth Medical Center, Inc., et al v.
AmerisourceBergen Drug Corp., et al, No. 2:18-cv-00146 (E.D. Ky.) (transferred Sep. 5, 2018);
Fiscal Court of Edmonson Cty., on Behalf of Edmonson Cty. v. Endo Health Solutions Inc., et al.,
No. 1:20-cv-00022 (W.D. Ky.) (transferred Feb. 27, 2020); Warren Cty. v. Teva Pharmaceutical
Industries Ltd., et al., No. 1:20-cv-00012 (W.D. Ky.) (transferred Feb. 11, 2020); Fiscal Court of
Adair Cty., on Behalf of Adair County, Kentucky v. AmerisourceBergen Drug Corp., et al., No.
1:20-cv-00010 (W.D. Ky.) (transferred Feb. 7, 2020); see also Fiscal Court of Cumberland Cty.
v. AmerisourceBergen Drug Corp., No. 1:17-cv-00163 (W.D. Ky.) (transferred Dec. 12, 2017);
Fiscal Court of Allen Cty. v. AmerisourceBergen Drug Corp., No. 1:17-cv-00196 (W.D. Ky.)
(transferred Jan. 10, 2018); Green Cty. Fiscal Court v. AmerisourceBergen Drug Corp., No.
1:18-cv-00158 (W.D. Ky.) (transferred Nov. 27, 2018); Louisville/Jefferson Cty. Metro Gov’t v.
AmerisourceBergen Drug Corp., No. 3:17-cv-00508 (W.D. Ky.) (transferred Dec. 12, 2017);
Fiscal Court of Spencer Cty. v. AmerisourceBergen Drug Corp., No. 3:17-cv-00557 (W.D. Ky.)
(transferred Dec. 13, 2017); Fiscal Court of Oldham Cty. v. AmerisourceBergen Drug Corp., No.
3:17-cv-00590 (W.D. Ky.) (transferred Dec. 14, 2017); Fiscal Court of Bullitt Cty. v.
AmerisourceBergen Drug Corp., No. 3:17-cv-00727 (W.D. Ky.) (transferred Jan. 10, 2018);
Baptist Healthcare Sys., Inc. v. AmerisourceBergen Drug Corp., No. 3:18-cv-00558 (W.D. Ky.)
(transferred Sep. 12, 2018); Breckinridge Cty. Fiscal Court v. AmerisourceBergen Drug Corp.,
No. 3:18-cv-00714 (W.D. Ky.) (transferred Nov. 27, 2018); Hardin Cty. Fiscal Court v.
AmerisourceBergen Drug Corp., No. 3:18-cv-00715 (W.D. Ky.) (transferred Nov. 27, 2018);
Meade Cty. Fiscal Court v. AmerisourceBergen Drug Corp., No. 3:18-cv-00716 (W.D. Ky.)
(transferred Nov. 11, 2018); Fiscal Court of Union Cty. v. AmerisourceBergen Drug Corp., No.
4:17-cv-00120 (W.D. Ky.) (transferred Nov. 12, 2017); Fiscal Court of Henderson Cty. v.
AmerisourceBergen Drug Corp., No. 4:17-cv-00130 (W.D. Ky.) (transferred Dec. 14, 2017);
Fiscal Court of Hopkins Cty. v. AmerisourceBergen Drug Corp., No. 4:17-cv-00157 (W.D. Ky.)
(transferred Dec. 21, 2017); City of Henderson Kentucky v. AmerisourceBergen Drug Corp., No.
4:18-cv-00169 (W.D. Ky.) (transferred Nov. 27, 2018); Fiscal Court of Carlisle Cty. v.
AmerisourceBergen Drug Corp., No. 5:17-cv-00136 (W.D. Ky.) (transferred Dec. 12, 2017);
Fiscal Court of Christian Cty. v. AmerisourceBergen Drug Corp., No. 5:17-cv-00146 (W.D.
Ky.) (transferred Dec. 14, 2017); Fiscal Court of Marshall Cty. v. AmerisourceBergen Drug
Corp., No. 5:17-cv-00147 (W.D. Ky.) (transferred Dec. 14, 2017).

                                                -7-
against diversion” as one factor the DEA Administrator may consider in evaluating whether the

distributor should be licensed to operate); id. § 832 (imposing requirements to identify and report

suspicious orders); id. § 842(c)(1)(B) (setting penalty for failure to comply with requirements

related to suspicious orders or for failing to “maintain effective controls against diversion of

opioids”); 21 C.F.R. § 1301.74(b) (requiring distributors of controlled substances to “design and

operate a system” that identifies “suspicious orders of controlled substances” and to report such

orders to the DEA).

       20.     Because any duties relating to diversion of controlled substances and reporting and

shipping of “suspicious” opioid medication orders arise, if at all, exclusively from federal law—

the CSA and its implementing regulations—Plaintiffs necessarily plead that alleged violations of

federal law form the basis for its claims.

       21.     Walmart has not responded to the Complaint in state court.

       22.     In accordance with 28 U.S.C. § 1446(a), a copy of the Complaint is attached as

Exhibit A. A copy of the state court docket is attached as Exhibit B. A copy of all other process,

pleadings, and orders served on Walmart is attached as Exhibit C.

                                 TIMELINESS OF REMOVAL

       23.     Walmart accepted service of the Complaint on or about July 10, 2020.

       24.     In accordance with 28 U.S.C. § 1446(b), this notice of removal is timely filed

because it is within 30 days of Walmart accepting service of the Complaint. See Murphy Bros.,

Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 354-56 (1999) (30-day removal period begins

to run upon service of summons and complaint).

       25.     “If defendants are served at different times, and a later-served defendant files a




                                                -8-
notice of removal, any earlier-served defendant may consent to the removal even though that

earlier-served defendant did not previously initiate or consent to removal.” 28 U.S.C. §

1446(b)(2)(C).

                                     PROPRIETY OF VENUE

        26.      Venue is proper in this Court pursuant to 28 U.S.C. § 1441(a) because the Circuit

Court of Johnson County, Kentucky, where the state court action was pending prior to removal, is

a state court within this federal district and division.

                                       BASIS OF REMOVAL

        27.      Removal is proper pursuant to 28 U.S.C. §§ 1441 and 1331 because Plaintiffs’

claims present a substantial federal question under the CSA, 21 U.S.C. §§ 801, et seq.

        28.      The original jurisdiction of the district courts includes jurisdiction over “all civil

actions arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.

        29.      “[W]hether a case ‘arises under’ federal law for purposes of § 1331” is governed

by the “well-pleaded complaint rule.” Holmes Grp., Inc. v. Vornado Air Circulation Sys., Inc.,

535 U.S. 826, 830 (2002) (citation omitted). Even when state law creates the causes of action, a

complaint may raise a substantial question of federal law sufficient to warrant removal if

“vindication of a right under state law necessarily turn[s] on some construction of federal law.”

Merrell Dow Pharm. Inc. v. Thompson, 478 U.S. 804, 808-09 (1986) (quoting Franchise Tax Bd.

v. Constr. Laborers Vacation Tr., 463 U.S. 1, 9 (1983)); see Gully v. First Nat’l Bank, 299 U.S.

109, 112 (1936) (“To bring a case within [§ 1441], a right or immunity created by the Constitution

or laws of the United States must be an element, and an essential one, of the plaintiff’s cause of

action.”); Mikulski v. Centerior Energy Corp., 501 F.3d 555, 565 (6th Cir. 2007) (“Under the

substantial-federal-question doctrine, a state law cause of action may actually arise under federal

law, even though Congress has not created a private right of action, if the vindication of a right


                                                  -9-
under state law depends on the validity, construction, or effect of federal law.”). 6

        A.      Plaintiffs’ Claims Raise a Federal Issue That Is Necessarily Raised, Actually
                Disputed, Substantial, and Capable of Resolution in Federal Court.

        30.     “[F]ederal jurisdiction over a state law claim will lie if a federal issue is:

(1) necessarily raised, (2) actually disputed, (3) substantial, and (4) capable of resolution in federal

court without disrupting the federal-state balance approved by Congress.” Gunn v. Minton, 568

U.S. 251, 258 (2013); see Grable & Sons Metal Prods., Inc. v. Darue Eng’g & Mfg., 545 U.S. 308,

314 (2005). “Where all four of these requirements are met . . . jurisdiction is proper because there

is a ‘serious federal interest in claiming the advantages thought to be inherent in a federal forum,’

which can be vindicated without disrupting Congress’s intended division of labor between state

and federal courts.” Gunn, 568 U.S. at 258 (quoting Grable, 545 U.S. at 313-14).

        31.     Where, as here, a purported state law claim is premised on violations of a duty



        6
           Walmart need not overcome any artificial presumptions against removal or in favor of
remand. In Breuer v. Jim’s Concrete of Brevard, Inc., 538 U.S. 691 (2003), the Supreme Court
unanimously held that the 1948 amendments to the general federal removal statute, 28 U.S.C. §
1441(a), trumped the Court’s prior holdings in Shamrock Oil & Gas Corp. v. Sheets, 313 U.S.
100 (1941), and its antecedents that federal jurisdictional statutes must be strictly construed
against any recognition of federal subject matter jurisdiction, with every presumption indulged in
favor of remand. Breuer, 538 U.S. at 697-98 (“[W]hatever apparent force this argument [of
strict construction against removal] might have claimed when Shamrock was handed down has
been qualified by later statutory development. . . . Since 1948, therefore, there has been no
question that whenever the subject matter of an action qualifies it for removal, the burden is on a
plaintiff to find an express exception.” (emphasis added)); see also Exxon Mobil Corp. v
Allapattah Servs., Inc., 545 U.S. 546, 558 (2005) (construing 1990 enactment of 28 U.S.C. §
1367, authorizing supplemental federal subject matter jurisdiction, and holding: “We must not
give jurisdictional statutes a more expansive interpretation than their text warrants; but it is just
as important not to adopt an artificial construction that is narrower than what the text provides. . .
. Ordinary principles of statutory construction apply.” (citation omitted)).
        More recently, a unanimous Supreme Court in Mims v. Arrow Fin. Servs., LLC held:
“‘Divestment of district court jurisdiction’ should be found no more readily than ‘divestment of
state court jurisdiction,’ given ‘the longstanding and explicit grant of federal question
jurisdiction in 28 U.S.C. § 1331.’” 565 U.S. 368, 379 (2012) (alterations omitted) (quoting
ErieNet, Inc. v. Velocity Net, Inc., 156 F.3d 513, 523 (3d Cir. 1998) (Alito, J., dissenting)).

                                                 -10-
contained in a federal statute, a federal court has jurisdiction over that claim. See Bd. of Comm’rs

of Se. La. Flood Protection Auth.-East v. Tenn. Gas Pipeline Co., 850 F.3d 714, 722-23 (5th Cir.),

cert. denied, 138 S. Ct. 420 (2017) (concluding that federal question jurisdiction exists because

claims were premised on failure to satisfy a standard of care established in federal statute)).

Federal jurisdiction is established if there is no “state law grounding for the duty that the [plaintiff]

would need to establish for the Defendants to be liable”, because the absence of any such state

source “means that the duty would have to be drawn from federal law.” Id. at 723. A claim

premised on the breach of such a duty “cannot be resolved without a determination whether . . .

federal statutes create [such] a duty,” and therefore necessarily raises a federal question. Id.; see

also Wullschleger v. Royal Canin U.S.A., Inc., 953 F.3d 519, 522 (8th Cir. 2020) (concluding a

federal question was raised where “Plaintiffs’ dependence on federal law permeates the allegations

such that the [claims purportedly brought under state law] cannot be adjudicated without reliance

on and explication of federal law”); Hughes v. Chevron Phillips Chem. Co., 478 F. App’x 167,

170-71 (5th Cir. 2012) (plaintiff’s state law claims gave rise to federal question jurisdiction

because resolution of claims relied on duty contained in federal law).

        32.     As set forth below, all four requirements for federal jurisdiction over Plaintiffs’

claims are satisfied.

        33.     Although Plaintiffs ostensibly plead their claims against Walmart and the other

Supply Chain Defendants as state law claims, they base the underlying theory of liability on alleged

violations of federal law or alleged duties arising out of federal law, specifically the CSA.

        34.     Plaintiffs do not identify any Kentucky authority to serve as the basis of their claims

against Walmart and the other Supply Chain Defendants, although they purport to do so. The

authority Plaintiffs cite does not require wholesale pharmaceutical distributors to identify and



                                                  -11-
report suspicious orders of controlled substances to state government officials or entities, nor does

it require wholesale pharmaceutical distributors to halt, prevent, or avoid filling suspicious orders.

Instead, the authority Plaintiffs cite simply establishes certain storage and record-keeping

requirements, KRS § 218A.200(2), and establishes criminal penalties for violations of Kentucky

trafficking and criminal conspiracy laws. KRS §§ 218A.1402, 218A.1405. Plaintiffs therefore

have pleaded federal questions merely dressed up as state law claims.

       35.     Under the artful pleading doctrine, Plaintiffs may not escape federal jurisdiction

merely by omitting citations to the federal statutes and regulations that serve as the exclusive

bases for Plaintiffs’ claims. See Mikulski, 501 F.3d at 560 (“[P]laintiffs may not avoid removal

jurisdiction by artfully casting their essentially federal law claims as state-law claims.”) (citations

and internal quotation marks omitted). Where it appears that the Plaintiffs may have carefully

crafted the complaint to circumvent federal jurisdiction, this Court should “consider whether the

facts alleged in the complaint actually implicate a federal cause of action.” Id. at 561; see also

Berera v. Mesa Med. Grp., PLLC, 779 F.3d 352, 358 (6th Cir. 2015); Her Majesty the Queen In

Right of the Province of Ontario v. City of Detroit, 874 F.2d 332, 339 (6th Cir. 1989).

       36.     Specifically, Plaintiffs plead that Walmart and the other Supply Chain Defendants

violated federal law by failing to:

               a.      “[M]onitor, detect, investigate, report, and refuse to fill suspicious orders of
                       opiates.” Compl. ¶ 74;

               b.      “Maintain effective controls, and to investigate, report, and take steps to halt
                       orders that they knew or should have known were suspicious.” Id. ¶ 84.

               c.      “[C]ontrol the supply chain or to report and take steps to halt suspicious
                       orders. . . and to institute controls to prevent diversion.” Id. ¶¶ 469, 749.

               d.       “[O]perate a system to stop orders which [are] flagged or should have been
                       flagged as suspicious.” Id. ¶ 796.

               e.      “[E]ffectively monitor for suspicious orders . . . report suspicious orders


                                                 -12-
                       [and] stop or suspend shipments of suspicious orders.” Id. ¶ 813 (c) – (e).

       37.     The CSA and its implementing regulations are the exclusive source of the asserted

legal duties to prevent diversion and to monitor, investigate, and report suspicious orders of

controlled substances. See 21 U.S.C. § 823(b), (e); id. § 832; id. § 842(c)(1)(B); 21 C.F.R.

§§ 1301.71, .74(b).

       38.     The source of the asserted legal duty to monitor, investigate, and report shipments

of suspicious orders is 21 U.S.C. § 823(b) and (e), as interpreted by the Drug Enforcement

Administration (“DEA”) of the United States Department of Justice. Specifically, the DEA

interprets the public interest factors for registering distributors under the CSA, 21 U.S.C. § 823(b)

and (e), to impose a responsibility on distributors to exercise due diligence to avoid filling

suspicious orders that might be diverted to unlawful uses. See Masters Pharm., Inc. v. DEA, 861

F.3d 206, 212-13 (D.C. Cir. 2017) (citing In re Southwood Pharm., Inc., Revocation of

Registration, 72 Fed. Reg. 36,487, 36,501 (July 3, 2007), as source of DEA’s “Shipping

Requirement”).

       39.     Plaintiffs’ theories of liability against Walmart and the other Supply Chain

Defendants, as pleaded in the Complaint, are thus predicated on allegations that they breached

alleged duties under the CSA to implement effective controls against diversion and to detect and

report “suspicious” orders for prescription opioids.

       40.     The federal question presented by Plaintiffs’ claims therefore is “(1) necessarily

raised, (2) actually disputed, (3) substantial, and (4) capable of resolution in federal court without

disrupting the federal-state balance approved by Congress.” Gunn, 568 U.S. at 258.

       41.     First, Plaintiffs’ claims “necessarily raise[]” a federal question because the asserted

right to relief under state law necessarily requires resolution of a federal question. See Bd. Of

Comm’rs, 850 F.3d at 722-23 (federal question necessarily raised where negligence and public

                                                -13-
nuisance claims relied on the court’s interpretation of the scope of a duty of care contained in

federal law); Hughes, 478 F. App’x at 170-71; see also North Carolina ex rel. N.C. Dep’t of Admin.

v. Alcoa Power Generating, Inc., 853 F.3d 140, 146 (4th Cir. 2017), cert. denied, 138 S. Ct. 981

(2018) (“Regardless of the allegations of a state law claim, ‘where the vindication of a right under

state law necessarily turns on some construction of federal law,’ the claim arises under federal law

and thus supports federal question jurisdiction under 28 U.S.C. § 1331.” (alteration omitted));

NASDAQ OMX Grp., Inc. v. UBS Securities, LLC, 770 F.3d 1010, 1021-23 (2d Cir. 2014) (a duty

derived from the Exchange Act to operate a fair and orderly market underpinned plaintiff’s contract

and tort claims and therefore necessarily raised a federal question); Virgin Islands Hous. Auth. v.

Coastal Gen. Constr. Servs. Corp., 27 F.3d 911, 916 (3d Cir. 1994), aff’d, 987 F. App’x 156 (3rd

Cir. 2004) (“[A]n action under 28 U.S.C. § 1331(a) arises only if the complaint seeks a remedy

expressly granted by federal law or if the action requires construction of a federal statute, or at

least a distinctive policy of a federal statute requires the application of federal legal principles”).

        42.     Plaintiffs’ claims against Walmart and the other Supply Chain Defendants require

Plaintiffs to establish that they breached duties established exclusively under federal law by failing

to monitor, investigate, and report shipments of otherwise lawful orders or by otherwise failing to

maintain controls against diversion.

        43.     The Complaint cites to various Kentucky laws it claims impose a duty on

distributors of prescription medications to monitor prescription orders, see Compl. ¶¶ 403-404, but

none actually does. This is because, as explained above, these duties necessarily arise under the

federal CSA and regulations.

        44.     While plaintiffs are masters of their complaints, and they “may avoid federal

jurisdiction by exclusive reliance on state law,” Caterpillar, Inc. v. Williams, 482 U.S. 386, 392



                                                 -14-
(1987), Plaintiffs here necessarily rely on violations of federal law as the basis for their purported

state-law claims. 7

       45.     Although Plaintiffs refer to certain Kentucky statutes and claim they give rise to

the same duties, see Compl. ¶¶ 403-404, Plaintiffs nowhere identify any specific provision of state

law that creates a duty for wholesale distributors of controlled substances to report or refuse to fill

suspicious orders for prescription opioids.

       46.     Plaintiffs moreover “may not defeat removal by omitting to plead necessary federal

questions in a complaint.” Hughes, 478 F. App’x at 171 (quoting Franchise Tax Bd., 463 U.S. at

22).

       47.     In sum, despite Plaintiffs’ attempts to artfully omit any federal question, the

Complaint necessarily raises a federal issue—namely, whether Walmart and the other Supply

Chain Defendants violated the CSA.

       48.     Second, this federal issue is “actually disputed” because the parties disagree as to

the existence and scope of alleged duties arising under the CSA and whether Walmart and the

other Supply Chain Defendants violated any duties to monitor, detect, investigate, and report

suspicious orders under the CSA. Indeed, this federal issue is the “central point of dispute.” Gunn,




       7
          Furthermore, it is not necessary for federal jurisdiction that Walmart establish that all of
Plaintiffs’ counts against it raise a federal question. Even if Plaintiffs could prove one or more of
those counts without establishing a violation of federal law, this Court still has federal question
jurisdiction: “Nothing in the jurisdictional statutes suggests that the presence of related state law
claims somehow alters the fact that [the] complaints, by virtue of their federal claims, were ‘civil
actions’ within the federal courts’ ‘original jurisdiction.’” City of Chicago v. Int’l Coll. of
Surgeons, 522 U.S. 156, 166 (1997), aff’d, 153 F.3d 356 (7th Cir. 1998).
        Because the Court has original jurisdiction over at least some counts against Walmart and
the other Supply Chain Defendants, it has supplemental jurisdiction over Plaintiffs’ remaining
counts which are so related that they “form part of the same case or controversy.” 28 U.S.C.
§ 1367(a); see Baker v. Farmers Elec. Co-op., Inc., 34 F.3d 274, 283 (5th Cir. 1994).

                                                 -15-
568 U.S. at 259.

       49.     Third, the federal issue presented by Plaintiffs’ claim is “substantial.” 8 Id. at 258.

“The substantiality inquiry under Grable looks . . . to the importance of the issue to the federal

system as a whole.” Id. at 260. Among other things, the Court must assess whether the federal

government has a “strong interest” in the federal issue at stake and whether allowing state courts

to resolve the issue will “undermine ‘the development of a uniform body of [federal] law.’” Id. at

260-61 (quoting Grable, 545 U.S. at 315; Bonito Boats, Inc. v. Thunder Craft Boats, Inc., 489 U.S.

141, 162 (1989)). As the Supreme Court explained in Grable, “[t]he doctrine captures the

commonsense notion that a federal court ought to be able to hear claims recognized under state

law that nonetheless turn on substantial questions of federal law, and thus justify resort to the

experience, solicitude, and hope of uniformity that a federal forum offers on federal issues.” 545

U.S. at 312; see also Willis of Tex., Inc. v. Stevenson, No. H-09-cv-0404, 2009 WL 7809247, at *5

(S.D. Tex. May 26, 2009) (“The Fifth Circuit has held that a claim is substantial enough to support

federal question jurisdiction if the issue raised is not wholly insubstantial, obviously frivolous,

plainly insubstantial, or obviously without merit.”).

       50.     Plaintiffs’ theories of liability necessarily require that a court determine a question

relating to the important federal issue of regulation of controlled substances. Indeed, Congress

recognized the importance of a nationwide approach to controlled substances in enacting the CSA.

H.R. Rep. No. 91-1444 (1970), as reprinted in 1970 U.S.C.C.A.N. 4566, 4571-72 (noting one

purpose of the CSA was “provid[e] the . . . drug industry with a unified approach to narcotic and



       8
          The substantiality inquiry as it pertains to federal question jurisdiction is distinct from
the underlying merits of Plaintiffs’ claims and has no bearing on the strength of those claims.
See Gunn, 568 U.S. at 260 (“The substantiality inquiry under Grable looks . . . to the importance
of the issue to the federal system as a whole.”).

                                                -16-
dangerous drug control.”

       51.     The text of the CSA itself notes the federal interest in regulating controlled

substances in a uniform manner. 21 U.S.C. § 801 (2), (6) (recognizing the illegal uses of controlled

substances “have a substantial and detrimental effect on the health and general welfare of the

American people” and that “[f]ederal control of the intrastate incidents of the traffic in controlled

substances is essential to the effective control of the interstate incidents of such traffic”). Thus,

“[g]iven that . . . the plaintiffs’ claims turn on the interpretation of the federal regulations

governing” the distribution of controlled substances “and the importance of those regulations to

the Congressional scheme, this case plainly falls within the narrow swath of cases described in

Grable.” Anversa v. Partners Healthcare Sys., Inc., 835 F.3d 167, 174 n.5 (1st Cir. 2016).

       52.     Plaintiffs’ attempt to enforce the CSA raises a substantial federal question even

though the CSA does not provide for a private right of action. In Grable, the Supreme Court held

that lack of a federal cause of action does not foreclose federal-question jurisdiction. The Court

stated that applying Merrell Dow too narrowly would both “overturn[] decades of precedent,” and

“convert[] a federal cause of action from a sufficient condition for federal-question jurisdiction

into a necessary one.” Grable, 545 U.S. at 317; see also, e.g., Ranck v. Mt. Hood Cable Reg.

Comm’n, No. 3:16-cv-02409-AA, 2017 WL 1752954, at *4-5 (D. Or. May 2, 2017) (state law

claims based on violations of Cable Communications Policy Act raise substantial federal questions

and satisfy Grable even though no private right of action exists under Act).

       53.     Removal is especially appropriate here because Plaintiffs’ action is one of

thousands of similar actions nationwide, most of which are pending in the Opiate MDL in the

Northern District of Ohio. Indeed, Plaintiffs claim that the “opioid epidemic” is “one of the

nation’s most pressing health management issues, not only because of its toll on patients, but



                                                -17-
increasingly because of the financial impact” on the entire healthcare system. Compl. ¶¶ 2, 33.

        54.     Fourth, and finally, the federal issue also is capable of resolution in federal court

“without disrupting the federal-state balance approved by Congress.” Gunn, 568 U.S. at 258.

Federal courts exclusively hear challenges to DEA authority to enforce the CSA against

distributors, and litigating this case in a state court runs the risk of the state court applying federal

requirements in a manner in tension or in conflict with the way the federal agency tasked with

enforcing the CSA—the DEA—applies them. Federal jurisdiction is therefore properly exercised

under Section 1331 to resolve “disputed issues of federal law” under the CSA.

        55.     In sum, removal of this action is appropriate because Plaintiffs’ “state-law claim

necessarily raise[s] a stated federal issue, actually disputed and substantial, which a federal forum

may entertain without disturbing any congressionally approved balance of federal and state judicial

responsibilities.” Grable, 545 U.S. at 314; see also See Bd. of Comm’rs, 850 F.3d at 722-23;

Hughes, 478 F. App’x at 170-71; Gilmore v. Weatherford, 694 F.3d 1160, 1176 (10th Cir. 2012)

(“Although plaintiffs could lose their conversion claim without the court reaching the federal

question, it seems that they cannot win unless the court answers that question. Thus, plaintiffs’

‘right to relief necessarily depends on resolution of a substantial question of federal law.’” (quoting

Nicodemus v. Union Pac. Corp., 440 F.3d 1227, 1232 (10th Cir. 2006))).

        B.      The Court Can Exercise Supplemental Jurisdiction.

        56.     To the extent that the Court determines that some, but not all, of Plaintiffs’ claims

state a substantial federal question, the Court can evaluate whether to retain the non-federal claims

under the doctrine of supplemental jurisdiction, 28 U.S.C. § 1367(a), which grants district court

jurisdiction over state claims forming part of the same case or controversy. See Baker v. Farmers

Elec. Co-op., Inc., 34 F.3d 274, 283 (5th Cir. 1994).

        57.     It is not necessary for federal jurisdiction to establish that all of Plaintiffs’ counts

                                                  -18-
raise a federal question. Even if Plaintiffs could prove one or more of those counts without

establishing a violation of federal law, this Court still has federal question jurisdiction: “Nothing

in the jurisdictional statutes suggests that the presence of related state law claims somehow alters

the fact that [the] complaints, by virtue of their federal claims, were ‘civil actions’ within the

federal courts’ ‘original jurisdiction.’” City of Chicago v. Int’l College of Surgeons, 522 U.S. 156,

166 (1997). Instead, “federal courts’ original jurisdiction over federal questions carries with it

jurisdiction over state law claims that derive from a common nucleus of operative fact.” Id. at

164-65 (internal quotation marks omitted); see also Knatt v. Hosp. Serv. Dist. No. 1 of E. Baton

Rough Par., 373 F. App’x 438, 441 (5th Cir. 2010) (exercising jurisdiction to review state law

claims even though federal law claims were not on appeal because the district court had properly

exercised supplemental jurisdiction over the state law claims).

       58.     Because, as explained above, the Court has original jurisdiction over at least some

counts against Walmart and the other Supply Chain Defendants, it has supplemental jurisdiction

over Plaintiffs’ remaining counts against Walmart and the other Supply Chain Defendants,

including the putative state law pharmacy claims against the National Retail Pharmacy Defendants,

which are so related that they “form part of the same case or controversy.”

       59.     The presence of state law claims, if any, therefore does not defeat this Court’s

original jurisdiction over the federal claims.

                                      OTHER REMOVAL ITEMS

       60.     Under 28 U.S.C. § 1446(b)(2)(A), all Defendants that have been properly joined

and served must join or consent to removal.

       61.     The following Defendants have been served in this action and consent to removal,

as indicated by counsel’s signatures below: Johnson & Johnson; Janssen Pharmaceuticals, Inc.;



                                                 -19-
Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc.; Janssen

Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc.; Anda, Inc.; Smith Drug Company; Henry

Schein, Inc.; Cardinal Health, Inc.; The Kroger Co.; Kroger Limited Partnership I; Kroger Limited

Partnership II; CVS Health Corporation; CVS Pharmacy, Inc.; Kentucky CVS Pharmacy, L.L.C.;

Rite Aid of Kentucky, Inc.; Walgreens Boots Alliance, Inc.; Walgreen Co.; and Walgreen Eastern

Co., Inc.

       62.     The remaining Defendants have not been properly served, and thus their consent to

removal is not required. Nevertheless, out of an abundance of caution, Teva Pharmaceutical

Industries Ltd.; 9 Teva Pharmaceuticals USA, Inc.; Cephalon, Inc.; Watson Laboratories, Inc.;

Warner Chilcott Company, LLC; Actavis Pharma, Inc. f/k/a Watson Pharma Inc.; Actavis South

Atlantic LLC; Actavis Elizabeth LLC; Actavis Mid Atlantic LLC; Actavis Totowa LLC; Actavis

LLC; Actavis Kadian LLC; Actavis Laboratories UT, Inc.; Actavis Laboratories FL, Inc.;

Noramco, Inc.; Assertio Therapeutics, Inc.; Endo Health Solutions, Inc.; Endo Pharmaceuticals,

Inc.; Par Pharmaceutical, Inc.; Par Pharmaceuticals Companies, Inc.; Mallinckrodt plc;

Mallinckrodt LLC; SpecGx LLC; H.D. Smith, LLC f/k/a H.D. Smith Wholesale Drug Co.;

Allergan Limited f/k/a Allergan plc; Allergan Finance, LLC; Allergan Sales, LLC, Allergan USA,

Inc.; KVK-Tech, Inc.; Practice Fusion, Inc.; Allscripts Healthcare Solutions, Inc.; and

AmerisourceBergen Drug Corporation consent to removal.           The Defendants listed in this

paragraph expressly reserve, and do not waive, all defenses related to service of process and

personal jurisdiction.

       63.     By filing this Notice of Removal, Walmart and the consenting Defendants


       9
         Teva Pharmaceutical Industries Ltd., Mallinckrodt plc and Allergan Limited f/k/a
Allergan plc f/k/a Actavis plc are foreign companies and expressly reserve all defenses,
including those related to personal jurisdiction and service of process.

                                              -20-
expressly reserve, and do not waive, any and all defenses that may be available to them, including

those related to personal jurisdiction and service of process. If any question arises as to propriety

of removal to this Court, Walmart requests the opportunity to present a brief and oral argument in

support of its position that this case has been properly removed.

       64.     Pursuant to 28 U.S.C. § 1446(d), Walmart will promptly file a copy of this Notice

of Removal with the clerk of the state court where the lawsuit has been pending and serve notice

of the filing of this Notice of Removal on Plaintiffs.

       65.     Walmart reserves the right to amend or supplement this Notice.

       WHEREFORE, Walmart removes this action, now pending in the Circuit Court of

Johnson County, Kentucky, case number 20-CI-00151, to this Court.

 DATED: July 23, 2020
                                                         Respectfully submitted,

                                                         /s/ Andrew L. Sparks
                                                         Andrew L. Sparks
                                                         DICKINSON WRIGHT PLLC
                                                         300 West Vine Street, Suite 1700
                                                         Lexington, Kentucky 40507
                                                         Telephone: (859) 899-8700
                                                         Facsimile: (844) 670-6009
                                                         asparks@dickinsonwright.com

                                                         Christopher Lovrien*
                                                         Erin Burke*
                                                         JONES DAY
                                                         555 S. Flower St., 50th Floor
                                                         Los Angeles, CA 90071
                                                         (213) 489-3939
                                                         cjlovrien@jonesday.com
                                                         eburke@jonesday.com

                                                         * pro hac vice admission forthcoming

                                                         Attorneys for Walmart Inc. and Wal-Mart
                                                         Stores East, LP



                                                -21-
CONSENTS TO REMOVAL BY OTHER DEFENDANTS

                                   /s/ Trent Spurlock
                                   Trent Spurlock
                                   Catherine A. Stivers
                                   DINSMORE & SHOHL LLP
                                   101 S. Fifth Street, Suite 2500
                                   Louisville, Kentucky 40202
                                   (502) 540-2300
                                   trent.spurlock@dinsmore.com
                                   cassie.stivers@dinsmore.com

                                   Counsel for Defendants Teva
                                   Pharmaceuticals USA, Inc.; Cephalon, Inc.;
                                   Watson Laboratories, Inc.; Warner Chilcott
                                   Company, LLC; Actavis Pharma, Inc. f/k/a
                                   Watson Pharma Inc.; Actavis South Atlantic
                                   LLC; Actavis Elizabeth LLC; Actavis Mid
                                   Atlantic LLC; Actavis Totowa LLC; Actavis
                                   LLC; Actavis Kadian LLC; Actavis
                                   Laboratories UT, Inc.; and Actavis
                                   Laboratories FL, Inc.

                                   /s/ Ryan T. Polczynski
                                   E. Frederick Straub, Jr., Esq.
                                   Ryan T. Polczynski, Esq.
                                   Whitlow, Roberts, Houston & Straub, PLLC
                                   300 Broadway, Post Office Box 995
                                   Paducah, Kentucky 42002-0995
                                   Telephone: (270) 443-4516
                                   Facsimile: (270) 442-1712
                                   rstraub@whitlow-law.com
                                   rpolczynski@whitlow-law.com

                                   Charles C. Lifland*
                                   O’Melveny & Myers LLP
                                   400 South Hope Street
                                   Los Angeles, CA 90071
                                   213-430-6000
                                   clifland@omm.com

                                   Counsel for Defendants JOHNSON &
                                   JOHNSON; JANSSEN
                                   PHARMACEUTICALS, INC.; ORTHO-
                                   MCNEIL-JANSSEN


                            -22-
       PHARMACEUTICALS, INC. n/k/a
       JANSSEN PHARMACEUTICALS, INC.;
       JANSSEN PHARMACEUTICA, INC. n/k/a
       JANSSEN PHARMACEUTICALS, INC.

       * denotes national counsel who will seek pro
       hac vice admission

       /s/ Daniel G. Jarcho
       Daniel G. Jarcho*
       ALSTON & BIRD LLP
       950 F Street NW
       Washington, DC 20004
       Tel: (202) 239-3254
       Fax: (202) 239-3333
       daniel.jarcho@alston.com

       Cari K. Dawson*
       Jenny A. Hergenrother*
       ALSTON & BIRD LLP
       1201 West Peachtree Street NW
       Atlanta, GA 30309
       Tel: (404) 881-7000
       Fax: (404) 881-7777
       cari.dawson@alston.com
       jenny.hergenrother@alston.com

       Attorneys for Defendant Noramco, Inc.

       *denotes national counsel who will seek pro
       hac vice admission

       /s/ Kevin M. Sadler
       Kevin M. Sadler*
       BAKER BOTTS LLP
       1001 Page Mill Rd., Building One, Suite 200
       Palo Alto, CA 94304
       Telephone: (650) 739-7500
       kevin.sadler@bakerbotts.com

       Scott Powers*
       David T. Arlington*
       BAKER BOTTS LLP
       98 San Jacinto Blvd., Suite 1500
       Austin, TX 78701
       Telephone: (512) 322-2500


-23-
       scott.powers@bakerbotts.com
       david.arlington@bakerbotts.com

       *Denotes national counsel who will seek pro
       hac vice admission

       Attorneys for Defendant
       Assertio Therapeutics, Inc. f/k/a Depomed,
       Inc.

       /s/ Evelina Norwinski
       Evelina Norwinski*
       ARNOLD & PORTER KAYE SCHOLER
       LLP
       601 Massachusetts Avenue, NW
       Washington DC, 20001
       Phone: (202) 942-6474
       Fax: (202) 942-5999
       Email: Evelina.norwinski@arnoldporter.com

       Counsel for Endo Pharmaceuticals Inc.,
       Endo Health Solutions Inc., Par
       Pharmaceutical, Inc., and Par
       Pharmaceuticals Companies, Inc.

       *denotes national counsel who will seek pro
       hac vice admission

       /s/ Jessalyn H. Zeigler
       Jessalyn H. Zeigler
       Bass, Berry & Sims PLC
       150 Third Avenue South, Suite 2800
       Nashville, TN 37201
       (615) 742-6289
       JZeigler@bassberry.com

       Counsel for Defendants Mallinckrodt LLC
       and SpecGx LLC

       /s/ James W. Matthews
       James W. Matthews*
       Ana M. Francisco*
       Katy E. Koski*
       FOLEY & LARDNER LLP
       111 Huntington Avenue
       Boston, MA 02199


-24-
       Tel:    617.342.4000
       Fax: 617.342.4001
       Email: jmatthews@foley.com
       afrancisco@foley.com
       kkoski@foley.com

       Counsel for Defendant Anda, Inc.

       * Denotes national counsel who will be
       seeking admission Pro Hac Vice

       /s/ W. Kennedy Simpson
       W. Kennedy Simpson
       THOMPSON MILLER & SIMPSON PLC
       734 West Main Street
       Suite 400
       Louisville, Kentucky 40202
       (502) 585-9900
       ksimpson@tmslawplc.com

       Co-Counsel for Defendants H. D. Smith, LLC
       f/k/a H. D. Smith Wholesale Drug Company

       /s/ John J. Haggerty
       John J. Haggerty (pro hac vice forthcoming)
       Fox Rothschild LLP
       2700 Kelly Road, Suite 300
       Warrington, PA 18976
       Tel: (215) 918-3564
       Fax: (215) 345-3507
       jhaggerty@foxrothschild.com

       Counsel for Smith Drug Company

       /s/ John P. McDonald
       John P. McDonald*
       Brandan Montminy*
       LOCKE LORD, LLP
       2200 Ross Avenue, Suite 2800
       Dallas, Texas 75201
       Telephone: (214) 740-8000
       Facsimile: (214) 740-8800
       jpmcdonald@lockelord.com
       brandan.montminy@lockelord.com
       *denotes national counsel intending to seek
       admission pro hac vice


-25-
       Attorneys for Defendant Henry Schein, Inc.

       /s/ Lee M. Hollis
       Lee M. Hollis
       Jackson R. Sharman III
       Lana A. Olson
       Jackson E. Knouse
       Lightfoot Franklin & White, LLC
       400 20th Street North
       Birmingham, AL 35203
       205-581-0700
       lhollis@lightfootlaw.com
       jsharman@lightfootlaw.com
       lolson@lightfootlaw.com
       jknouse@lightfootlaw.com

       Counsel for Practice Fusion, Inc. and
       Allscripts Healthcare Solutions, Inc.

       /s/ Margaret Jane Brannon
       Margaret Jane Brannon
       JACKSON KELLY PLLC
       City Center Suite 700
       100 West Main Street
       Lexington KY 40507
       (859) 255-9500
       mjbrannon@jacksonkelly.com

       Counsel for AmerisourceBergen Drug
       Corporation

       /s/ Monica H. Braun
       Steven B. Loy
       Monica H. Braun
       Stoll Keenon Ogden PLLC
       300 West Vine Street, Suite 2100
       Lexington, KY 40507-1801
       Telephone: (859) 231-3000
       steven.loy@skofirm.com
       monica.braun@skofirm.com

       Counsel for Cardinal Health, Inc.

       /s/ Ronda L. Harvey
       Ronda L. Harvey Esq. (WVSB 6326)


-26-
       Fazal A. Shere, Esq. (WVSB 5433)
       Jennifer B. Hagedorn, Esq. (WVSB 8879)
       Gabriele Wohl, Esq. (WVSB 11132)
       BOWLES RICE LLP
       600 Quarrier Street
       Charleston, West Virginia 25301
       304-347-1100
       rharvey@bowlesrice.com
       fshere@bowlesrice.com
       gwohl@bowlesrice.com

       Counsel for Defendants The Kroger Co.,
       Kroger Limited Partnership I and
       Kroger Limited Partnership II

       BOEHL STOPHER & GRAVES, LLP

       /s/ Robert E. Stopher
       Robert E. Stopher (KBA #68390)
       Robert D. Bobrow (KBA #85871)
       400 West Market Street, Suite 2300
       Louisville, KY 40202
       Phone: (502) 589-5980
       Fax: (502) 561-9400
       E-mail: rstopher@bsg-law.com
               rbobrow@bsg-law.com

       Conor B. O’Croinin*
       Zuckerman Spaeder LLP
       100 East Pratt Street, Suite 2440
       Baltimore, MD 21202
       Telephone: (410) 332-0444
       Email: cocroinin@zuckerman.com

       COUNSEL FOR DEFENDANTS CVS
       HEALTH CORPORATION, CVS
       PHARMACY, INC., AND KENTUCKY CVS
       PHARMACY, L.L.C.

       *denotes national counsel who will seek pro
       hac vice admission

       /s/ Elisabeth S. Gray
       Mark S. Fenzel
       Elisabeth S. Gray
       MIDDLETON REUTLINGER


-27-
       401 S. Fourth Street, Suite 2600
       Louisville, KY 40202
       Phone: (502) 584-1135
       mfenzel@middletonlaw.com
       egray@middletonlaw.com

       -and-

       Coleen M. Meehan (pro hac anticipated)
       Elisa P. McEnroe (pro hac anticipated)
       MORGAN LEWIS & BOCKIUS LLP
       1701 Market Street
       Philadelphia, PA 19103
       Telephone: (215) 963-5000
       Facsimile: (215) 963-5001
       coleen.meehan@morganlewis.com
       elisa.mcenroe@morganlewis.com

       -and-

       Kelly A. Moore (pro hac anticipated)
       MORGAN LEWIS & BOCKIUS LLP
       101 Park Avenue
       New York, NY 10178
       Telephone: (212) 309-66112
       Facsimile: (212) 309-6001
       kelly.moore@morganlewis.com

       Counsel for Defendant Rite Aid of Kentucky,
       Inc.

       /s/ Mark G. Arnzen
       Mark G. Arnzen
       Frank K. Tremper
       Arnzen, Storm & Turner, P.S.C.
       600 Greenup Street
       Covington, KY 41011
       Telephone: 859-431-6100
       Facsimile: 859-292-7654
       marzen@arzenlaw.com
       ftremper@arzenlaw.com

       Attorneys for Defendants Walgreens Boots
       Alliance, Inc., Walgreen Co., and Walgreen
       Eastern Co., Inc.



-28-
                               CERTIFICATE OF SERVICE

       I, Andrew L. Sparks, hereby certify that the foregoing document will be served via the

Court’s ECF system to ECF registrants and/or U.S. Mail on July 23, 2020.


                                                   /s/ Andrew L. Sparks
